505 So.2d 1102 (1987)
Marie FRANCISCO, Appellant,
v.
Joseph FRANCISCO, Appellee.
No. 86-1710.
District Court of Appeal of Florida, Second District.
March 18, 1987.
Rehearing Denied April 24, 1987.
*1103 Denis A. Cohrs of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., St. Petersburg, for appellant.
Patrice A. Pucci of Battaglia, Ross, Hastings, Dicus & Andrews, St. Petersburg, for appellee.
PER CURIAM.
Appellant contends that the trial court erred in allowing a set off against a judgment for past child support and mortgage payments. For approximately eight years she had received support payments from the Social Security Administration because of appellee's disability. During this period of time she failed to proceed with any court action to enforce the court ordered child support and mortgage payments.
We find that there are compelling, equitable criteria and considerations referred to in Glaeser v. Glaeser, 449 So.2d 428 (Fla. 2d DCA 1984), which support a set off in this case.
Affirmed.
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.